                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


MARIE MAYEROVA and
ARIANA CHRETIEN, individually
and on behalf of all those
similarly situated,

                  Plaintiffs,
                                           Case No. 18-11909
v.                                         HON. GEORGE CARAM STEEH

EASTERN MICHIGAN UNIVERSITY,
JAMES SMITH, SCOTT WETHERBEE,
and THE BOARD OF REGENTS,

              Defendants.
________________________________/


                 ORDER GRANTING INJUNCTIVE RELIEF

      On September 27, 2018, the court granted Plaintiffs’ motion for a

preliminary injunction, finding that Eastern Michigan University (“EMU”)

violated Title IX by eliminating its women’s tennis and softball teams.

Recognizing that the parties are often in a better position to craft a

resolution, the court provided the parties with multiple opportunities to

fashion an agreement implementing the court’s order. To that end, the

court held status conferences on October 23, 2018, November 27, 2018,
and January 8, 2019. Although the parties have made some progress, they

have reached an impasse.

      Plaintiffs had requested that tennis be reinstated immediately for the

2018-2019 season and that softball be reinstated for the 2019-2020

season. Defendants have indicated that they will work towards reinstating

tennis for the 2019-2020 season, but do not intend to reinstate softball,

preferring to add lacrosse or increase participation in existing sports.

      Having determined that the elimination of the tennis and softball

teams violated Title IX, and that Plaintiffs have demonstrated irreparable

harm, the court emphasizes that the appropriate remedy is the

reinstatement of those teams. Indeed, given the current disparity between

participation opportunities for men and women at EMU, the reinstatement

of the tennis and softball teams represents only one step in the direction of

the university’s compliance with Title IX. See Doc. 45.

      At this time, the 2019 tennis season has begun, hampering the full

reinstatement of the tennis team for the current competitive season. The

court notes that EMU has begun the process of reinstatement by hiring a

tennis coach, among other steps. With respect to the reinstatement of the

tennis team, the court orders as follows:




                                       2
        1. EMU shall allocate funds equivalent to the amount allocated to

           the tennis team prior to its elimination for recruitment to permit

           the tennis coach to recruit players.

        2. EMU shall fully reinstate the women’s varsity tennis team with

           competition beginning in Fall 2019, making all necessary

           arrangements for practice and match space, organizing

           competitive tournament and conference schedules, equipment

           and uniform orders, and any other scheduling, hiring, or

           purchasing to ensure the team has a normal competition

           season, including fall tournament tennis, for the 2019-2020

           season.

        3. EMU shall allocate the number of full scholarships for the

           women’s tennis team as it had prior to its elimination, to be

           allocated at the discretion of the coach.

        4. EMU shall allocate the necessary budget to hire the same

           number of support staff, including assistant coaches and

           graduate assistants, as the team had prior to elimination.



     With respect to the reinstatement of the softball team, the court

orders as follows:

                                      3
1. EMU shall hire a softball coach no later than April 1, 2019, in

   order to give that person appropriate time to scout and recruit

   players.

2. EMU shall allocate the necessary budget to hire the same

   number of support staff, including assistant coaches and

   graduate assistants, as the team had prior to elimination.

3. EMU shall allocate the number of scholarships for the women’s

   varsity softball team as it had prior to elimination, to be

   allocated at the discretion of the coach.

4. EMU shall allocate funds equivalent to the amount allocated to

   the softball team prior to its elimination for recruitment to permit

   the softball coach to recruit players.

5. EMU shall fully reinstate the women’s varsity softball team with

   competition beginning in Fall 2019, making any necessary

   repairs to the softball field, organizing competitive tournament

   and conference schedules, equipment and uniform orders, and

   any other scheduling, hiring, or purchasing, to ensure the team

   has a normal competition season, including a fall game

   schedule, for the 2019-2020 season.




                              4
      EMU shall carry out the court’s order with diligence to ensure there are

no further delays in reinstating the women’s varsity tennis and varsity softball

teams.

      IT IS SO ORDERED.



Dated: February 12, 2019              s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                       5
